Citation Nr: 0945316	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received in order 
to reopen a claim for paranoid schizophrenia.

2.  Entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a September 2009 hearing that was held 
in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for paranoid 
schizophrenia was previously denied in a decision by the RO 
that was dated in October 1998.  The Veteran failed to submit 
any evidence in support of his claim.  Therefore, neither a 
current disability nor a nexus to the Veteran's service was 
shown.  The Veteran was notified of this decision and his 
appellate rights, but he did not perfect a timely appeal.

2.  The Veteran's claim for service connection for 
schizophrenia was reopened but denied by the RO in June 2000.  
While the Veteran submitted medical evidence establishing  
that he was diagnosed with paranoid schizophrenia and lay 
evidence indicating that this disorder was of longstanding 
duration, the evidence failed to show any nexus between the 
Veteran's paranoid schizophrenia and his military service.  
The Veteran was notified of this decision and his appellate 
rights, but he did not perfect a timely appeal.

3.  The evidence received since the June 2000 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for paranoid schizophrenia.

4.  The Veteran's paranoid schizophrenia is not shown to be 
due to an incident or event that took place during the 
Veteran's service.  It was not shown to be present within 1 
year following separation from service.

5.  The evidence does not show that the Veteran is currently 
diagnosed with any mental disorder other than paranoid 
schizophrenia that could be related to his military service 
and productive of his current symptoms.


CONCLUSIONS OF LAW

1.  The RO's rating decisions in October 1998 and June 2000 
that denied service connection for paranoid schizophrenia are 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2008). 
 
2.  New and material evidence was received to reopen the 
claim of service connection for paranoid schizophrenia. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009). 
 
3.  Paranoid schizophrenia is not due to disease or injury 
that was incurred in or aggravated by active service, nor may 
it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants with 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with           
38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notification letter must describe what evidence 
would be sufficient to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the prior denial.

In this case, the Veteran was sent a letter dated in December 
2005, prior to the rating decision appealed herein, in which 
the RO explained the respective duties of VA and the claimant 
with respect to obtaining evidence in support of his 
claim(s).  The letter also explained that the Veteran's claim 
for service connection for schizophrenia previously was 
denied because the Veteran's service medical records and 
other evidence did not show that he had a chronic disability 
that was due to his military service.  The letter also 
adequately explained the "new and material evidence" 
standard and explained what the evidence needed to show in 
order to establish service connection for a claimed 
disability.  

During the course of the Veteran's appeal, the Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  In this case, the Veteran 
was not provided the notice required by Dingess until March 
2006, shortly after that case was decided by the Court. 
However, the Veteran's application to reopen his claim was 
subsequently readjudicated, including in the June 2006 rating 
decision, a June 2007 statement of the case (SOC), and a 
March 2009 supplemental statement of the case (SSOC).  Thus, 
any preadjudicatory notice error was cured.  In any event, 
any error in providing the notice required by Dingess would 
be harmless in this case insofar as service connection is 
denied herein, hence no rating or effective date for the 
Veteran's schizophrenia will be assigned. 

For the above reasons.  The Board concludes that appropriate 
notice has been given in this case.  

In addition to providing various notices to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
VA treatment records, letters from the Veteran's private 
physician, a Social Security Administration (SSA) 
administrative law judge's decision finding that the Veteran 
was disabled by reason of his paranoid schizophrenia since 
January 31, 1997, lay statements by family members and 
friends of the Veteran, written statements submitted by the 
Veteran, and a transcript of the Veteran's testimony before 
the undersigned Veteran's Law Judge at the September 2009 
hearing .  

The Board acknowledges that the Veteran submitted a letter 
from his private physician and that the claims file does not 
contain any private treatment records from this physician.  
However, the Veteran did not sign a release to enable VA to 
obtain his private treatment records and he did not provide 
them.  The Board notes that "[t]he duty to assist is not 
always a one way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Additionally, the private physician's letter indicates that 
he did not treat the Veteran until long after the Veteran's 
service, that his only knowledge of the Veteran's psychiatric 
history was gleaned from the Veteran and the Veteran's wife, 
and that the Veteran was unwilling to discuss his military 
experiences with the physician.  He also indicated that the 
Veteran and his wife reported to him that the Veteran began 
experiencing psychiatric difficulties by 1981, which is after 
the expiration of the 1 year post service period applicable 
to presumptive service connection for psychosis.  See 38 
C.F.R. § 3.309(a).  Insofar as the issue in this case is 
whether a nexus exists between the Veteran's currently 
diagnosed paranoid schizophrenia and his service, treatment 
records from this physician would not be relevant.  38 C.F.R. 
§ 3.159 (c)(1).  

The Board also acknowledges that the Veteran's complete SSA 
file is not of record.  However, as noted above, the SSA 
decision of record indicates that an Administrative Law Judge 
determined that the Veteran was disabled by his paranoid 
schizophrenia since January 31, 1997, many years after his 
service, and the same Administrative Law Judge noted that the 
Veteran reported experiencing psychiatric symptoms since 
approximately 1981, which, also as noted above, is after the 
expiration of the 1 year period applicable to presumptive 
service connection for psychosis.  Thus, the Board finds that 
there is no reasonable possibility that anything in the 
Veteran's SSA file would establish a nexus between his 
service and his currently diagnosed paranoid schizophrenia.  
38 C.F.R. § 3.159 (c)(2).  

The Veteran was not afforded a VA examination with respect to 
his claim herein, insofar as the RO did not reopen his claim.  
While the Board is reopening the Veteran's claim herein, it 
notes that VA is only required to provide a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary 
if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may 
be associated with the Veteran's service; and (c) the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  Id.  In this case, the evidence did 
not contain competent evidence that the Veteran's paranoid 
schizophrenia may have been associated with his service.

For the reasons set forth above, the Board finds that VA 
satisfied its duty to assist the Veteran.

II. New and Material Evidence

In an October 1998 rating decision the RO denied service 
connection for the Veteran's paranoid schizophrenia because 
the Veteran did not submit any evidence in support of his 
claim and the record did not show either that the Veteran had 
a chronic disability or that it was related to his military 
service.  In a June 2000 rating decision the RO reopened but 
denied the Veteran's claim for service connection for his 
schizophrenia.  The evidence considered at that time included 
VA treatment records indicating that the Veteran was 
hospitalized for schizophrenia in April 1998, a follow up VA 
treatment note, a letter from his private physician, and a 
letter from his VA physician.  The RO denied service 
connection because, while the evidence showed that the 
Veteran was diagnosed with paranoid schizophrenia, it did not 
establish that the Veteran had schizophrenia during his 
service or within one year thereafter, or that anything that 
occurred during the Veteran's service caused him to develop 
schizophrenia.  The Veteran did not timely file a notice of 
disagreement with this decision, which then became final.  
The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the June 2000 rating decision 
consists of additional VA treatment records which document 
continued treatment for paranoid schizophrenia, another 
letter from the Veteran's private physician that largely 
reiterates the contents of his previous letter, a SSA 
Administrative Law Judge's decision granting the Veteran 
disability benefits for schizophrenia, various lay statements 
of family members and associates of the Veteran, written 
statements by the Veteran, and a transcript of the  testimony 
of the Veteran and his wife at his September 2009 hearing 
before the undersigned member of the Board.  

The lay statements that were submitted include a written 
statement dated in September 2006 from the Veteran's sister 
in which she indicated that her brother's behavior 
drastically changed after his military service, and that he 
then exhibited increased agitation, talkativeness, and 
aggression.  In a written statement dated in December 2008 an 
acquaintance of the Veteran indicated that he served in the 
Marines with the Veteran and that the Veteran talked to 
himself and laughed inappropriately at times.  In his written 
statements and at his Board hearing, the Veteran claimed that 
he was harassed while he was in service and that he believed 
that this caused or contributed to his development or a 
mental disorder.  At his hearing the Veteran and his wife 
also testified that the Veteran received psychiatric 
treatment from a private physician "probably" in the "last 
part of [19]80".

The Board finds that this evidence constitutes new and 
material evidence.  The evidence is new in that it was not 
previously of record and is not cumulative of evidence that 
was previously of record.  It is material because it bears 
upon the relationship between the Veteran's service and his 
paranoid schizophrenia, which is the nexus element that was 
not shown at the time of the prior decision.  If the Veteran 
did, in fact, develop schizophrenia during his service or 
within a year thereof, or if something that occurred during 
the Veteran's service caused him to develop schizophrenia, 
then the required nexus would be established.  Therefore, the 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim.  

Having reopened the Veteran's claim, the Board finds that it 
is appropriate to decide the issue of service connection at 
this time.  While the RO did not reopen the claim, its 
reasoning as to why the evidence submitted was not new and 
material inherently indicates that the RO did not consider it 
sufficient to establish service connection.  Appropriate laws 
and regulations were provided, and the appellant has argued 
the theory of primary service connection throughout the 
course of the appeal.  Moreover, there is no indication that 
additional factual development is necessary in order to 
fairly adjudicate the reopened claim.  Thus, the Veteran will 
not be prejudiced by final adjudication of his claim herein.  

III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
schizophrenia, a psychosis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the evidence shows that the Veteran currently 
has schizophrenia.  However, it does not establish the nexus 
element the lack of which was the reason for the last denial 
of his claim.  The evidence does not show that schizophrenia 
was present in service or within a year thereafter, nor does 
it show that anything that occurred during the Veteran's 
service caused his schizophrenia.  

The Veteran's service treatment records do not show any 
treatment for a mental disorder.  The first evidence of 
treatment for a mental disorder was in April 1998, at which 
time he was admitted to a VA hospital from the emergency room 
and was diagnosed with "possible schizophrenia."  A lengthy 
lapse of time between discharge from service and any medical 
diagnosis of, or treatment for, a claimed disability is a 
factor that weighs against any claim for service connection.  
See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, at the time of his April 1998 hospitalization, the 
Veteran reported that while he had not previously been 
hospitalized for psychiatric reasons he had experienced 
paranoia and auditory hallucinations for the past 17 years.  
Thus, the Veteran dated the onset of his symptoms to 1981, 
which is more than a year after his discharge from service in 
October 1979. 

Letters dated in May 2000 and September 2005 reflect that the 
Veteran and his wife told the Veteran's private physician 
that the Veteran experienced auditory hallucinations since 
"at least" 17 years prior to his initial psychiatric 
hospitalization.  Notably, the private physician's letters 
reflect that while the Veteran's wife reported to the 
physician that her husband's illness started during his 
military service, the Veteran did not tell this to the 
physician and was not willing to discuss his military service 
with the physician.  While the private physician noted that 
it was "common" that severely mentally ill patients would 
be reluctant to discuss prior traumas, and that, by September 
2005, he formed the opinion that the Veteran was "more than 
likely" suffering from "some type of posttraumatic stress 
disorder", the private physician was unable to identify any 
particular event that caused this alleged trauma or to date 
it to the Veteran's military service.  Rather, the September 
2005 letter made clear that it was the Veteran's wife who 
believed that the Veteran's mental disorder onset in service 
and was caused by a trauma in service.  The Veteran's service 
records do not indicate that he was exposed to combat or any 
other trauma during his service.  Moreover, in connection 
with a prior claim for service connection for posttraumatic 
stress disorder (PTSD), a formal finding was made that there 
was insufficient evidence to verify the Veteran's alleged 
stressors.  

In a written statement dated in January 2006, the Veteran 
reported that he was repeatedly yelled at and physically 
assaulted during his service and that he believed this caused 
his mental disorder.  While the Veteran filed prior claims 
for service connection for his mental disorder(s), he never 
mentioned these alleged assaults until January 2006 and no 
medical professional has ever opined that the Veteran's 
schizophrenia, or any other mental disorder, was due to these 
alleged verbal abuses or assaults.  

The Veteran submitted a September 2006 written statement from 
his sister in which she indicated that, after his service, 
the Veteran seemed more talkative and aggressive whereas 
previously he had been calm and sympathetic.  He also 
submitted a written statement from a former Marine who served 
with the Veteran that was received by VA in December 2008.  
This individual noted that he observed the Veteran talking to 
himself and laughing inappropriately at times when they 
served together.  

At his hearing in September 2009, the Veteran testified that 
he did not recall talking to himself or laughing 
inappropriately while he was in the service, but that he 
remembered that he had "some problems" and that the 
individual who provided the written statement tried to get 
the Veteran help but that the Veteran rejected his attempts 
to do so.  

The Veteran and his wife got married in August 1980; they did 
not date until after the Veteran left the service.  The 
Veteran's wife testified that she first noticed that 
"something wasn't right" in September 1980 when a dispute 
arose between the Veteran and her son and she felt that the 
Veteran did not react appropriately to this.  

The Veteran testified that first he received treatment for a 
mental disorder approximately one year after he got married 
(i.e., in mid-1981); however, his wife opined that her 
husband was treated earlier, "probably" in late 1980.  
However, they were unable to obtain medical records of this 
treatment since the physician had since died.  The Veteran 
also testified that he was assaulted and called names while 
he was in the military.  

While the Board is cognizant that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation,  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), here 
they are insufficient to establish a nexus between the 
Veteran's current paranoid schizophrenia and his service.  
While the Veteran's sister is competent to report that her 
brother's behavior changed after service, this does not 
establish that he had schizophrenia at that time insofar as 
there is no evidence that she has the requisite expertise to 
render a medical diagnosis of a mental disorder.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  Similarly, while a former comrade of the Veteran 
wrote that the Veteran acted unusually at times during his 
service, this is likewise insufficient to establish that he 
had paranoid schizophrenia at that time.  Id.  This is 
especially true in light of the fact that the Veteran did not 
recall engaging in these behaviors, and that his wife did not 
notice any unusual behaviors on the part of the Veteran until 
after their marriage in August 1980.  

With regard to the observations of the Veteran's wife, again, 
while she is competent to report that the Veteran engaged in 
behaviors that seemed unusual after their marriage, she lacks 
the medical expertise to attribute these behaviors to 
schizophrenia or to explain the etiology thereof.  Id.  In 
any event, her current recollections are inconsistent with 
what the Veteran reported during his first hospitalization in 
April 1998, at which time he dated the onset of his symptoms 
to 1981, which is more than a year after his discharge from 
service and, therefore, outside of the period applicable to 
presumptive service connection for psychoses.  38 C.F.R. § 
3.309.  

While the Veteran and his wife have also expressed their 
belief that the Veteran was physically and mentally abused 
throughout his service, which led to his current mental 
disorder, there is no evidence corroborating that this abuse 
occurred and no medical provider has provided an opinion that 
this abuse, if it occurred, at least as likely as not caused 
the Veteran to develop schizophrenia or any other mental 
disorder.  In contrast, various treatment records reflect 
that the Veteran had a strong family history of mental 
illness.  

The Board has also reviewed the service personnel records.  
There is indication of a non-judicial punishment, but a look 
at grading sheets for his various assignments fails to reveal 
a pattern of frequent problems in service.  Certainly there 
is no evidence in the service treatment or personnel records 
that indicates that any psychiatric pathology was present in 
service.

The Board considered the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009) herein.  The evidence in 
any event does not show that the Veteran is currently 
diagnosed with any mental disorder other than paranoid 
schizophrenia that may be related to his military service.  
VA treatment records show the only current psychiatric 
diagnosis is paranoid schizophrenia.  While the Veteran's 
private physician opined that it is "more than likely" that 
the Veteran has "some type of posttraumatic stress 
disorder" he did not actually diagnose posttraumatic stress 
disorder (PTSD) or relate it to an event that occurred during 
Veteran's military service.  In any event the evidence has 
previously been found insufficient to corroborate the 
Veteran's claimed stressors in connection with the Veteran's 
prior claim for service connection for PTSD.  Of course, the 
Veteran is free to seek to reopen his claim for service 
connection for PTSD at the RO if he so desired.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

New and material evidence having been received; the Veteran's 
claim for service connection for paranoid schizophrenia is 
reopened.  

Service connection for paranoid schizophrenia is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


